Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 20 claims. Claims 1, 8 and 15 are independent.  Claims 1-20 are examined and rejected by the following detail action.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higa et al. (“Higa”, US PG-Pub. 2015/0020109 A1) in view of Faus et al. (“Faus”, US PG-Pub. 2009/0063481 A1).
Re-claims 1, 8 and 15,
Higa teaches a method, a non-transitory computer-readable medium and system for dynamically displaying features in a graphical user interface (GUI) of a portal application installed on a user device, that displays a plurality of application icons associated with a plurality of applications and provides access to the plurality of applications based on a user selecting one of the plurality of application icons, comprising:
requesting, from a management server, at least one command for modifying the GUI of the portal application to display the new feature; receiving, at the user device, the at least one command; modifying the GUI of the portal application based on the received command; and displaying the modified GUI including the new feature (Figs. 3-4, 6-9, 12-14, 18, 20, [0040, 0050, 0054, 0068, 0070-0077, 0103-0106]. Higa describes the process of customizing the media service user interface (i.e. Dashboard 1200) by user command to add/remove/arrange the feature modules 304 and display the modified GUI (i.e. Fig. 13) shown in steps 2008-2014).
Higa does not specifically teaches:

However, Faus teaches:
receiving a push notification from a notification service, the push notification indicating that a new feature is available for the portal application (Figs. 4, 6, [0068]. Faus describes the new feature notification is pushed from the web service portal at step 605).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of Higa with the new feature notification teaching of Faus to notify user the new feature is available for implementation.

Re-claims 2, 9 and 16,
in addition to what Higa-Faus teaches in claims 1, 8 and 15, respectively, Higa also teaches the method, the medium and the system, further comprising displaying, by the portal application, at least one page providing information on the new feature prior to displaying the modified GUI (Figs. 7, 8, [0054]. Higa describes page 702 providing information on the new feature (i.e. Sport Calendar) prior to display the modified GUI shown in Fig. 8).

Re-claims 3, 10 and 17,
in addition to what Higa-Faus teaches in claims 1, 8 and 15, respectively, Higa also teaches the method, the medium and the system, wherein the new feature (Fig. 5, [0043]. Higa describes the feature application icons 502 that each can be launched and accessed its functionalities).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higa in view of Faus, and further in view of Rykowski et al. (“Rykowski”, US PG-Pub. 2016/0366119 A1).
Re-claims 4 and 11,
Higa-Faus teaches the method and medium in claims 1 and 8, respectively, but Higa fails to teach a method and medium, further comprising requesting an authentication token from a remote server based on receiving the at least one command.
However, Rykowski teaches:
 requesting an authentication token from a remote server based on receiving the at least one command (Figs. 2, 5, [0039]. Rykowski describes the concept of requesting an authentication token from the Identiy Provider 206).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the authentication process teaching of Rykowski to identify the valid user for accessing the service.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higa in view of Faus, and further in view of Antill et al. (“Antill”, US PG-Pub. 2012/0054875 A1).
Re-claims 5, 12 and 18,
Higa-Faus teaches the method, medium and system in claims 1, 8 and 15, respectively, but Higa fails to teach a method, medium and system, wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group.
However, Antill teaches:
wherein the new feature is associated with an organizational group, and wherein the user device is associated with a user in the organizational group ([0012]. Antill describes the concept of providing the access to a group of users for downloading or operating on a particular application package which includes a new feature. Thus, the new feature is associated with the selected group of users or organization group).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the organizational group privilege teaching of Antill to assign the access privilege to a group of users for easily manage the subscription.

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higa in view of Faus and Antill, and further in view of Rykowski.

Higa-Faus-Antill teaches the method, medium and system in claims 5, 12 and 18, respectively, but Higa fails to teach a method, medium and system, wherein the new feature comprises a single-sign-on (SSO) service for at least one of the plurality of applications available through the portal application.
However, Rykowski teaches:
wherein the new feature comprises a single-sign-on (SSO) service for at least one of the plurality of applications available through the portal application (Figs. 1, 2, [0014]. Rykowski describes a single sign-on service to access multiple applications).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the single sign-on authentication process teaching of Rykowski to save time and convenient for users.

Re-claims 7, 14 and 20,
Higa-Faus-Antill-Rykowski teaches the method, medium and system in claims 6, 13 and 19, respectively, but Higa fails to teach a method, medium and system, further comprising displaying, by the portal application, an authentication page for authenticating the user with the SSO service.
However, Rykowski teaches:
(Fig. 1, [0014]. Rykowski describes a single sign-on authentication page 101).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the customized GUI teachings of modified Higa with the single sign-on authentication process teaching of Rykowski to save time and convenient for users.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145